Per Curiam.
Lee Allen Burrows appeals from an order of the Grays Harbor County Superior Court denying him *559the right to appeal from a justice court judgment. The justice court found him guilty of unlawful possession and sale of a narcotic drug. Undisputed evidence showed that the substance possessed and sold by appellant was marijuana. In State v. Zornes, 78 W.D.2d 9, 456, 475 P.2d 109 (1970), it was held that the narcotic drug act (R.CW 69.33) is inapplicable to any criminal offense involving marijuana.
The justice court imposed a 6-month sentence for the sale of marijuana and a 30-day sentence for the possession of marijuana, the sentences to run concurrently. We hold that Zornes applies to any charge brought under the narcotic drug act involving marijuana irrespective of the sentence imposed. See State v. Williams, 78 W.D.2d 459, 475 P.2d 100 (1970).
Since the appeal is now pending, the judgment is reversed and the action dismissed.
It is so ordered.